Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-6 on 9/10/19 is acknowledged.  Claims 1-6 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/19 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the break portion of the sampling chip (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 4 is objected to because of the following informalities: “the recess potion” should be amended to “the recess portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the scope of the claim is unclear.  Because the preamble of claim 1 is directed to “a sampling chip dividing instrument,” the “comprising” term is recited after the claim language, “the sampling chip dividing instrument,” and the “sampling chip” limitation is followed by “wherein” clause, it is unclear whether the sampling chip is being positively claimed.  For examination purposes, the Office will give 
Claim 1 is rejected because “the cut portions” and “the cut portion” raises an antecedent basis issue.  The Office recommends amending “the cut portions” and “the cut portion” to “the one or more of the cut portions”.  Furthermore, what does cut portion(s) refer to? 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: corresponding one or more cutting slits between the one or more cut portions. 
Claim 1 is rejected because the claim language “a surrounding portion . . . for receiving a sample scattered from a break portion of the sampling chip divided near the opening” is unclear.  What is the break portion of the sampling chip referring to?
Claim 2 is rejected because “an outer surface” raises an antecedent basis issue. 
Claims 2-4 are rejected because “the cut portion” raises an antecedent basis issue. 
Claim 2 is rejected because the scope of the claim is unclear.  How does “designed in a such a way” structurally further define the claimed instrument? What does the claim language, “is located at a position of the opening of the space or a position slightly outside the space from that position as a result of the cut portion is inserted to the end of the space,” referring to?  For examination purposes, the Office will 
Claim 4 is rejected because “the recess potion has a dimension in which the sampling chip in a state where the cut portion is fitted into the space can be bent in the bending direction” is unclear.  How does the claim language structurally further define the claimed instrument?  Does the recess portion have this dimension only when the claimed “state” occurs?  For examination purposes, the Office will give the claim language the appropriate weight and interpret it as intended use and/or functional claim language.
Claim 5 is rejected because “the cut portions” raises an antecedent basis issue. 
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US Pub. No. 2008/0118399) in view of Olson et al. (“Olson,” US Pub. No. 2003/0211619).
As to claim 1, Fleming discloses a sampling chip dividing instrument (e.g., [0056] et seq., fig. 3) for cutting off a cut portion (e.g., base 12 and tab 14, [0042] et seq.) from a sampling chip (e.g., test strip, fig. 1a et seq.), wherein the sampling chip comprises a channel (e.g., [0042] et seq.) for collecting a sample therein and one or more of the cut portions (e.g., base 12 and tab 14, [0042] et seq.) that is cuttable at a position of a cutting slit (e.g., break line) provided on an outer surface for cutting off a part of the channel, and the sampling chip is configured to allow to cut off the cut portions from the sampling chip by bending the sampling chip in a predetermined bending direction at a position of the cutting slit, and wherein the sampling chip dividing instrument is comprising: a main body block (e.g., cartridge, [0056] et seq.); and a space (e.g., area inside cartridge, fig. 3) that is provided inside the main body block, has an opening (e.g., opening 42) leading to an outer surface of the main body block, and fits in and contains the cut portion of the sampling chip through the opening (e.g., [0056] et seq.). 
With regard to claim 1, Fleming does not specifically disclose a surrounding portion, which is provided outside of the space so as to surround the opening, for receiving a sample scattered from a break portion of the sampling chip divided near the opening.  Olson discloses in e.g., [0072] et seq., a lower portion 132 of meter 104 
As to claim 2, see e.g., fig. 1a et seq. of Fleming. Also see 112 rejection above. 
As to claim 3, Fleming does not specifically provide the dimensions of the space or cut portion.  Olson discloses dimensions of each tester in e.g., [0044] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed dimensions because discovering the optimum or workable ranges involves only routine skill in the art.  Furthermore, it would appear that such dimensions are result-effective variables, which are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions. 
As to claim 4, see Olson regarding the surrounding portion above.  As for the dimension, see claim 3 above.  Also see 112 rejection above. 
As to claims 5 and 6, see e.g., fig. 5a et seq. of Fleming regarding the plurality of cut portions.  As to the plurality of spaces and surrounding portions, it has been held that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

2/26/2022